OPINION
{¶ 1} Plaintiff-appellant Arthur Lee Billman, Jr. appeals the December 5, 2005 Judgment Entry entered by the Stark County Court of Common Pleas, which granted defendants-appellees City of Canton, Ohio, et al's. Civ. R. 12(B) Motion to Dismiss.
                          STATEMENT OF THE CASE {¶ 2} On September 9, 2005, appellant filed a Motion for Class Action and Civil Suit, pro-se, naming appellees as defendants. Appellant asserted numerous claims, including the filing of false investigation reports and affidavits by the police as well as invasion of privacy, defamation, and false arrest based upon the police accepting information from confidential informants. The allegations upon which appellant based his complaint, arose out of his arrest on September 24, 2003, for violation of federal firearms provisions.
 {¶ 3} On September 30, 2005, appellees filed a Motion to Dismiss pursuant to Civ. R. 12(B)(1) and (6). Appellant filed a Motion Not to Dismiss and Amendment to Said Suit.
 {¶ 4} Via Judgment Entry filed December 5, 2005, the trial court granted appellee's motion to dismiss.
 {¶ 5} It is from this judgment entry appellant appeals.
 {¶ 6} Appellant has filed a pro-se brief in this Court. We note appellant has failed to comply with App.R. 16 and Local Rule 9.
 {¶ 7} App.R. 16(A) provides:
 {¶ 8} "The appellant shall include in its brief, under the headings and in the order indicated, all of the following:
 {¶ 9} "(1) A table of contents, with page references.
 {¶ 10} "(2) A table of cases alphabetically arranged, statutes, and other authorities cited, with references to the pages of the brief where cited.
 {¶ 11} "(3) A statement of the assignments of error presented for review, with reference to the place in the record where each error is reflected.
 {¶ 12} "(4) A statement of the issues presented for review, with references to the assignments of error to which each issue relates.
 {¶ 13} "(5) A statement of the case briefly describing the nature of the case, the course of proceedings, and the disposition in the court below.
 {¶ 14} "(6) A statement of facts relevant to the assignments of error presented for review, with appropriate references to the record in accordance with division (D) of this rule.
 {¶ 15} "(7) An argument containing the contentions of the appellant with respect to each assignment of error presented for review and the reasons in support of the contentions, with citations to the authorities, statutes, and parts of the record on which appellant relies. The argument may be preceded by a summary.
 {¶ 16} "(8) A conclusion briefly stating the precise relief sought."
 {¶ 17} App.R. 16(E) requires a party to reproduce any provisions of constitutions, statutes, ordinances, rules, or regulations necessary for the determination of the assignments of error presented. Local R. 9(A)(1) requires an appellant to submit a copy of the judgment entry from which the appeal is taken. Appellant's brief does not satisfy any of the aforementioned requirements; therefore, is noncompliant.
 {¶ 18} Because appellant's brief fails to comply with the rules, such deficiencies are tantamount to the failure to file a brief. See, State v. Balderson (Sept. 27, 1999), Stark App. No. 1999CA00110, unreported; State v. Mattingly (Nov. 25, 1998), Ashland App. No. 98COA01245, unreported. Pursuant to App.R. 18(C), this Court dismisses appellant's appeal for want of prosecution.
By: Hoffman, J. Boggins, J. concur; Gwin, P.J., concurs separately.
                             JUDGMENT ENTRY
For the reason stated in our accompanying Memorandum-Opinion, this appeal is ordered dismissed. Costs assessed to appellant.